This appeal is from the determination of a deficiency in income tax for the year 1921 in an amount less than $10,000. The matter was submitted upon the pleadings, from which the Board makes the following
findings of fact.
The taxpayer is an officer of the United States Army. In his income-tax return for 1921 he claimed a deduction based upon the $3,500 exemption provided for under the Revenue Act of 1918, section 213 (b) (8).
The Commissioner disallowed the deduction and determined a deficiency in an amount less than $10,000. From that determination the taxpayer duly appealed.
decision.
The determination of the Commissioner is approved. Appeal of O. W. Rethorst, 1 B. T. A. 448.
Arundell not participating.